Case 4:19-cv-00918-SDJ-CAN Document 15 Filed 05/14/20 Page 1 of 1 PageID #: 39




                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 DAVID ROSS BROOKS, #2304131                     §
                                                 §   Civil Action No. 4:19-CV-918
 v.                                              §   (Judge Jordan/Judge Nowak)
                                                 §
 MICHAEL KELLY                                   §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On April 20, 2020, the report of the Magistrate Judge (Dkt. #13) was entered, containing proposed
     .
findings of fact and recommendations that this case be dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       It is, therefore, ORDERED that this case is DISMISSED WITHOUT PREJUDICE.


        So ORDERED and SIGNED this 14th day of May, 2020.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE
